DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/2020 has been entered.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15133977, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application’977 discloses pre-mixing comprising ibuprofen, HPMC and MCC for wet granulation, and then mixing to this wet granulated blend with stearic acid and colloidal silicone, this does not support the claimed “preblend consisting of: HPMC, MCC and colloidal silicone” and a separate “milled wet granulation consisting of ibuprofen, HPMC and MCC”. All instant claims will receive an effective filing date of 2/28/2020.
Response to Arguments
All of Applicant’s arguments filed 11/6/2020 have been fully considered.
Applicant’s arguments regarding the transitional phrase “consisting essentially of” are not persuasive as Applicant have not shown that the presence of additional disintegrating agents, such as MCC, would materially change the composition.
Applicant’s arguments regarding the amounts of MCC are persuasive and the new rejections present below address this new limitation.
Applicant argues that Remington does not support a blanket factual statement that wet granulation always improves the dissolution rate of the drug.  
This is not persuasive as Applicants have provided no real basis to support their position. The prior art provides a specific motivation to use wet granulation methods, the fact that the reference acknowledges that other formulations might work better is not an indication that a lack of expectation of success exists. Rencher teaches that sustained release matrixes containing controlled release polymers and active medicaments such as ibuprofen can be effectively wet granulated with water,  and Rqadebaugh teaches wet granulation of ibuprofen in water, thus providing a reasonable expectation of success.
Applicant arguments regarding viscosity effects are not persuasive as all instances of viscosity in the instant specification are related to the use of HPMC which is not a required component in the IR layer, this the data presented is not in line with the instant claims.
Applicant’s arguments regarding Process Order are not persuasive.  While the claim doesn’t specifically recite active method steps the claimed “preblend” and “milled wet granulation” appear to be starting materials used to prepare the wet granulated ER layer, while the prior art fails to teach the these starting material or the preparation of these materials, the final composition contains all the require components added in a different matter, thus the claims are prima facie obvious absent evidence that the 
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 requires the total MCC present in the composition to be 13% or less, this is not supported in the originally filed disclosure.  The instant specification provides support for the use of disintegrants (such as MCC) in amounts of about 0 to about 15% and the working examples exemplify the use of 12.56%.  While 12.56% is close to 13%, it is not sufficient to support an end point of 13%.
Claims 6 and 12 are also unsupported in the originally filed disclosure.  While the specification supports compression into tablets, there is no indication that the IR layer and the ER layer are added sequentially into a mold.

Claims 10 and 16 are also unsupported in the originally filed disclosure.  While the specification teaches that higher viscosity formulations has consistently faster burst rates, this is not sufficient to support the IR layer having a higher viscosity that the ER layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-9 and 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Theis (1994), Hite (US 2006/0068009), Radebaugh (US 5,462,747), Rencher (US 5,451,409), Remington (2006), Denton (US 4,837,031), Jamali (US 2003/0026834), Shah (US 2006/0078611) and  Compassi (US 5,439,687).
Claim 5-10 recite "consisting essentially of" or “consists essentially of” language.  However, there is no clear disclosure in the specification regarding what ingredients/materials would materially change the composition, therefore "consisting essentially of" is interpreted to be "comprising" language.
MPEP 2111.03: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.
Theis discusses the use of stable isotopes of ibuprofen to study ibuprofen release from two biphasic release formulations (Abs).  Theis teaches that biphasic release forms can provide rapid attainment and sustenance of effective serum levels within a single dosage interval, thus providing an initial rapid effect and the remaining dosage is released at a rate necessary to maintain appropriate serum levels over the desired dosage interval (Pg. 1069).  
Theis discusses the use of bilayer tablets (reading on solid dose) of ibuprofen having a sustained release layer (reading on extended release layer) and an immediate release layer, wherein both layers 
Table I of Theis teaches an immediate release formulation containing 100mg of ibuprofen (reading on first amount of ibuprofen) , microcrystalline cellulose, colloidal silicone dioxide and croscarmellose.  
Table II discloses a sustained release formulation containing 300 mg of ibuprofen (reading on second amounts of ibuprofen), 125mg of hydroxypropyl methylcellulose (also known as hypromellose), microcrystalline cellulose, and colloidal silicone dioxide .  These two formulations are used to create a bilayer tablet. The HPMC is calculated to be present in 26.3% by weight of the sustained release layer. 
Regarding claims 7 and 13: Theiss teaches the second amount of ibuprofen to be greater than the first amount.
Thies further teaches both the sustained release layer and the immediate release layer to be prepared separately and then the sustained release layer was loaded into the die and tamped to 900lbs and after which the immediate release layer was added and compressed, thus showing the layers to be prepared separately and sequentially added to a tablet mold and pressed into a tablet, reading on instant claims 6 and 12.
Theis teaches the HPMC used to be HPMC 2208 USP 100cp, and as evidenced by Compassi, HPMC 2208 has a viscosity of 100cp and is commercially available as available as Methocel K100LV of Dow (Col. 10, lines 50-60), thus Theis teaches the use of K100LV HPMC in the sustained release formulation. 
Hite teaches ibuprofen solid oral dosage forms (Abs).  
The dosage form comprises a hydrophilic polymer.  Preferred hydrophilic polymers suitable for use in the sustained release formulations include HPMC, in particular HPMC K4M with a viscosity of 4000.  These polymers are taught to gel and dissolve slowly in aqueous acidic medium thereby allowing the ibuprofen to diffuse from the gel in the stomach and gastrointestinal tract.  The HPMC can be used in amounts ranging from 10-70% depending on the release pattern which is sought to be achieved [0027-0029].

	However, the above references do not teach the formulation to be made by wet granulation in water.
Radebaugh teaches sustained release tablets and multilayered active tablets comprising immediate release and/or sustained release (reading on extended release) layers made by wet granulation (Abs).  Radebaugh teaches the wet granulation to be performed, then drying and milling the granulation.
Rencher discloses sustained release matrix and oral dosage forms comprising a matrix formed by wet granulation containing an effective amount of a medicament and controlled release polymers, such as hydroxypropyl cellulose (HPC) and hydroxyethyl cellulose (HEC).  Rencher teaches that the medicament, HPC and HEC are wet granulated together to form the homogeneous matrix (Abs). Rencher teaches that an acceptable granulation method involves dry-blending all the ingredients and adding water or organic solvents as the granulating fluid in conventional equipment (Col. 6, lines 32-36).  Rencher teaches that after wet granulation, the granulation is dried and then milled (Table 7).  Rencher teaches that wet granulation results in a different dissolution profile than when using direct compression.  Tables 7 and 13-14 exemplify the use of water in the granulation process.  Example 15 exemplifies a tablet having an immediate release layer and a sustained release layer wherein both layers are made separately by wet granulation in water.
Rencher teaches ibuprofen to be a suitable active medicament for making the disclosed oral dosage forms (Col. 3, lines 10-11).
	Remington teaches that wet granulation has been shown to improve the dissolution rates of poorly soluble drugs and is considered superior to dry compression (Pg. 2).
	In view of the teachings of Rencher and Remington, one of skill in the art would have been motivated to manufacture the ibuprofen layers (both immediate and sustained) of Theis through wet granulation in water (reading on wet granulating the HPMC, MCC and ibuprofen in liquid consisting of 
	However, these references do not teach each layer to comprise stearic acid and more than one starch.
Denton teaches granular compositions comprising ibuprofen, croscarmellose sodium, water and a lubricant.  Denton further teaches that a lubricants are used to impart mold release properties to tablets formed from the composition.  A preferred lubricant is stearic acid (Col. 3, lines 14-31) and teaches this can be used in amounts ranging from 0.1-3% (table 1), reading on instant claims 8-9 and 14-15.
Denton further teaches that pregelatinized starch can be added the composition as a binder that when used in effective amounts further increases the hardness of tablets formed (Denton – claims 7-8).
Shah teaches tablets and discloses the use of binders which are different starches selected from pregelatinized starch, potato starch, corn starch, etc. and mixtures thereof.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Theis and Radebaugh with those of Denton and add 0.1-3% stearic acid to the immediate and sustained release layers of Theis as Denton teaches that stearic acid is a well-known lubricant that imparts mold releasing properties to the formulation. One of skill in the art would have also been motivated to add one or more starches to the immediate release layer (given the finite number of option, IR, ER or both).   Absent evidence to the contrary, one of skill in the art would have a 
However, Theiss teaches MCC to be present in the formulation as a whole in amounts of greater than 13%.
Jamali discloses method of treating acute pain using a composition containing one or more NSAIDS, such as ibuprofen (Abs).  Jamali further teaches disintegrating agents which include MCC and croscarmellose sodium can be used in the formulation [0064].
In view of the teachings of Jamali a skilled artisan would recognize croscarmellose sodium and MCC to be equivalent disintegrating agents, therefore it would have been prima facie obvious for a skilled artisan to substitute the MCC in the IR layer of with croscarmellose sodium as its prima facie obvious to substitute one functionally equivalent compound for another yielding no more than one would expect from such as agreement.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
With respect to the IR layer, as taught above, the above references make obvious an immediate release layer comprising ibuprofen, colloidal silicone dioxide (a glidant), croscarmellose sodium, stearic acid (a lubricant) and a starch.  
Regarding the claimed “preblend” and “milled wet granulation” of the ER layer, these appear to be the starting materials used to prepare the ER layer using wet granulation.  While the art doesn’t teach the preparation of these separate starting material, the ER layer is taught to comprise all these components and the prior art makes obvious an ER layer prepared using wet granulation, therefore, while the ingredients seem to be added in a different order the order of addition of ingredients is not patentable unless there is evidence that the manner of addition results in a structurally distinct product.  Therefore, absent evidence to the contrary, the composition of the prior art and the composition recited by the instant claims are considered structurally the same.
MPEP 2144.049 IV (C)  Changes in Sequence of Adding Ingredients Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613